Cite as 2013 Ark. 319

                   SUPREME COURT OF ARKANSAS
                                         No.   CV-13-441

                                                    Opinion Delivered   September 5, 2013

                                                    PRO SE MOTION TO PROCEED IN
LOUIS DUDLEY BROWN                                  FORMA PAUPERIS [JUDICIAL
                               PETITIONER           DISCIPLINE AND DISABILITY
                                                    COMMISSION, COMPLAINT NO.
v.                                                  13144]
DAVID J. SACHAR, DIRECTOR,
JUDICIAL DISCIPLINE AND                             MOTION DENIED.
DISABILITY COMMISSION
                     RESPONDENT

                                        PER CURIAM

       Petitioner Louis Dudley Brown filed a complaint with the Arkansas Judicial Discipline

and Disability Commission (Commission) against the circuit court judge who presided at his trial

in a criminal matter. The complaint was dismissed on March 14, 2013. Petitioner has tendered

a petition for writ of certiorari for review by this court of the Commission’s dismissal of the

complaint pursuant to Discipline and Disability Rule 12(H) (2013). On May 22, 2013, petitioner

filed the instant motion for leave to proceed in forma pauperis, seeking to file the petition for

writ of certiorari without paying the required filing fee.

       A complaint filed with the Commission is a civil matter. Rule 72 of the Arkansas Rules

of Civil Procedure conditions the right to proceed in forma pauperis in civil matters upon,

among other things, the court’s satisfaction that the alleged facts indicate a colorable cause of

action. Boles v. Huckabee, 340 Ark. 410, 12 S.W.3d 201 (2000) (per curiam). A colorable cause

of action is a claim that is legitimate and may reasonably be asserted given the facts presented
                                      Cite as 2013 Ark. 319

and the current law or a reasonable and logical extension or modification of it. Id. Petitioner

has not demonstrated such a claim here. Where no fundamental right is involved, filing fees do

not violate due process. Partin v. Bar of Ark., 320 Ark. 37, 894 S.W.2d 906 (1995).

       In his motion, petitioner contends only that he is entitled to proceed in forma pauperis

because he is unable to pay the costs associated with the proceeding and the petition is not

brought for a frivolous or malicious purpose. The statement does not constitute a showing of

a colorable cause of action.

       Petitioner is responsible for remitting the required filing fee at his expense within thirty

days of the date of this opinion if he desires to proceed with the tendered petition for writ of

certiorari. See Young v. Black, 366 Ark. 198, 234 S.W.3d 284 (2006) (per curiam).

           Motion denied.

           Louis Dudley Brown, pro se petitioner.

           No response.




                                                2